Citation Nr: 0715030	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for vertigo, claimed as 
dizziness.
  
5.  Entitlement to service connection for status post 
laminectomy and disc excision, lumbar spine (low back 
disability).

6.  Entitlement to service connection for a right hip 
condition, to include as secondary to a low back disability.

7.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine that granted service connection 
for bilateral hearing loss, evaluated as 30 percent disabling 
from December 13, 2001, denied a higher evaluation for the 
veteran's service-connected tinnitus, and denied service 
connection for a nervous condition, vertigo, a low back 
disability, and a right hip condition.  The veteran filed a 
timely appeal of these actions to the Board.

In January 2007, the veteran, accompanied by the veteran's 
representative, testified before the undersigned Veterans Law 
Judge at the local regional office.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.

Because the veteran's hearing loss claim involves the 
propriety of the initial evaluation, the Board has 
characterized this claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluation 
for hearing loss does not represent the maximum rating 
available for the disability, the veteran's claim challenging 
the initial evaluation for this condition remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to a higher evaluation for the 
veteran's hearing loss, entitlement to service connection for 
low back and right hip disabilities, and entitlement to a 
total disability compensation rating based on individual 
unemployability (TDIU) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum schedular rating 
authorized under Diagnostic Code 6260.  

2.  The evidence of record does not demonstrate that the 
veteran developed an acquired psychiatric disability for VA 
purposes during service. 

3.  The evidence of record does not demonstrate that the 
veteran has a currently diagnosed disability manifested by 
vertigo or dizziness.


CONCLUSIONS OF LAW

1.  The veteran's tinnitus is currently evaluated at the 
maximum 10 percent evaluation under Diagnostic Code 6260, and 
there is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2002, 2005); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2. An acquired psychiatric disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  The criteria for establishing entitlement to service 
connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in December 2001, March 2003, March 2006, 
and January 2007, the RO provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) with respect to his claims, including notice 
regarding the disability rating and effective dates for these 
conditions.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   The veteran was also generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating for Tinnitus.

First, the veteran has requested an increased evaluation for 
tinnitus.  The veteran is currently evaluated as 10 percent 
for this condition under Diagnostic Code 6260.  

The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition and because there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  The veteran appealed that decision 
to the Board.

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 
13, 2003 versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
schedular disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87; Diagnostic Code 6260.  As 10 percent is the 
highest evaluation available for this condition and because 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

III.  Entitlement to service connection for vertigo and an 
acquired psychiatric disability. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Here, the veteran seeks service connection for a psychiatric 
condition and for vertigo.  

The medical evidence in this case consists of the veteran's 
service records, post-service treatment records, an April 
2003 VA psychiatric examination, and a general VA examination 
dated in April 2003.  The veteran's service medical records 
are silent regarding any psychiatric disability or vertigo in 
service.  His discharge examination dated in April 1961 
indicates that, with the exception of hearing loss and 
tinnitus, the veteran was normal in all respects.  In 
addition, the veteran's post-service treatment records do not 
indicate that the veteran suffers from vertigo and also do 
not indicate that the veteran suffers from an acquired 
psychiatric disability.

In order to determine whether the veteran has an acquired 
psychiatric disability that is related to his service, the 
veteran was afforded a VA examination in April 2003.  The 
examiner noted that the veteran had taken some antidepressant 
treatment in the past for depression.  He was also indicated 
to have received some psychotherapy in the past.  The 
veteran's service, work, and social history were reviewed, 
and the examiner also noted the veteran's various physical 
problems.  After examination, the veteran was diagnosed with 
attention deficit disorder.  

The veteran was also afforded a general VA examination in 
April 2004.  The examiner noted the veteran's service and 
work history.  The veteran denied a history of diabetes 
mellitus, hypertension, bronchial asthma, COPD or emphysema.  
He also denied a history of chest pain, shortness of breath, 
abdomen pain, nausea, and vomiting.  The veteran did, 
however, note that he has dizziness on and off and 
occasionally gets headaches.  The veteran also indicated that 
he occasionally gets dyspnea on exertion.  The examiner 
indicated no history of myocardial infarction, coronary 
artery disease, or stroke.  The veteran was noted to have hip 
and back pain.  Psychologically, the veteran stated that he 
feels occasionally nervous, but denied having any history of 
depression.  The veteran indicated that he is able to perform 
his daily living activity. After examination, the veteran was 
indicated to have several disabilities, to include hearing 
loss, tinnitus, and a back condition.  No vertigo or other 
disability manifested by dizziness was indicated. And no 
psychiatric condition was noted.

Based on the foregoing, the Board finds that the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disability and vertigo must be denied.  The 
veteran has not been diagnosed with vertigo or a current 
disability manifested by dizziness.  And without a current 
diagnosis, a claim for entitlement to service connection for 
any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, 
developmental defects, personality disorders and mental 
deficiency are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits. 38 C.F.R. § 
3.303(c).  Attention deficit disorder (ADD) is a 
developmental defect, and therefore may not, itself, be 
service connected. 38 C.F.R. § 4.9, 4.127; Winn v. Brown, 8 
Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).  If, however, an acquired psychiatric disability is 
superimposed on the developmental defect during service, the 
superimposed disability may be service connected.  38 C.F.R. 
§ 4.127; VAOPGCPREC 82-90 (July 18, 1990).  Here, however, 
there is no evidence that an acquired psychiatric disability 
(e.g., major depression or an anxiety disorder) was 
superimposed on the veteran's ADD during service.  Major 
depression or an anxiety disorder was not diagnosed during 
service, and there is no competent (medical) evidence to the 
effect that it (or any other acquired psychiatric disability) 
began or was linked to service.

While the veteran may feel that he has vertigo or a 
psychiatric disability that are due to his service, as a lay 
person he is not competent on his own to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding that the veteran 
has vertigo or an acquired psychiatric disability due to his 
service.  Accordingly, entitlement to service connection for 
such disabilities must be denied.  


ORDER

1.  An evaluation in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, is denied.

2.  Entitlement to service connection for attention deficit 
disorder is denied.

3.  Service connection for vertigo, claimed as dizziness, is 
denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to a higher 
evaluation for the veteran's hearing loss, entitlement to 
service connection for low back and right hip disabilities, 
and entitlement to a total disability compensation rating 
based on individual unemployability (TDIU) must be remanded 
for further action.

Here, the Board notes that the veteran was afforded VA 
audiological examinations dated in December 2001, January 
2002, May 2003 and August 2004.  The December 2001 
examination contains hearing test results and speech 
recognition scores.  The two subsequent examinations, 
however, indicate that the test results were unreliable and 
inconsistent, and no statement could be made concerning the 
veteran's hearing.  In addition, the Board notes that, in 
January 2007, the veteran testified before the Board that he 
had undergone a VA hearing examination during the past year.  
This examination has not been associated with the veteran's 
claims file.

In addition, the veteran was afforded VA examinations in 
connection with his back and right hip claims in April 2003.  
A general VA examination diagnosed the veteran with a history 
of back disability and noted three laminectomies with fusion 
and persistent back pain.  An additional April 2003 
orthopedic examination diagnosed the veteran as status post 
laminectomy and disc excision of the lumbar spine, service 
connected, and hip pain referred from the back.  No specific 
diagnosed of a hip condition was indicated and the examiner 
did not indicate whether the veteran's back and hip 
conditions were the result of his service.  The Board also 
notes that the April 2003 examiner did not indicate that the 
veteran's claims file had been reviewed in connection with 
his claim.  In this regard, the Board notes that VA's duty to 
assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board concludes that these 
matters should be remanded and that, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the April 2003 orthopedic VA 
examination (or a suitable substitute if this examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses whether the veteran has a back and right hip 
condition that is related to or had its onset during service 
or within one year of service, or whether the veteran has a 
separate right hip condition that is secondary to his back 
disability.  In addition, the veteran should be afforded an 
additional VA audiological examination in order assess the 
current extent of his service-connected hearing loss 
disability.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claims 
that may be identified by the veteran.  This should include 
any medical and treatment records from the East Orange, New 
Jersey, VA Medical Center, dated since March 2003.  In this 
respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's outstanding claims 
may impact this claim.  Indeed, if service connection is 
awarded or if evaluations of the veteran's disabilities are 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the veteran's outstanding issues are 
inextricably intertwined with the TDIU issue, they should be 
considered together, and thus a decision by the Board on the 
veteran's TDIU claim would now be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for his back 
and hip, as well as his service-connected 
hearing loss.  This should include any 
medical and treatment records from the 
East Orange, New Jersey, VA Medical 
Center, dated since March 2003.  The 
veteran should also be invited to submit 
any additional evidence in his possession 
that may be relevant to his claim.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2003 orthopedic VA examination (or 
a suitable substitute if this examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran has back and right 
hip conditions that are related to or had 
its onset during service or within one 
year of service, or whether the veteran 
has a separate right hip condition that 
is secondary to his back disability.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back and right hip disabilities found 
to be present, and the examiner must 
specify the diagnoses for each separate 
condition.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's back condition and 
right hip condition, if any, had its 
onset in service or within one year of 
service, or whether a separate right hip 
condition is secondary to the veteran's 
back disability.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination in order to 
determine the nature, extent, and 
severity of the veteran's service-
connected hearing loss.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
testing, including an audiological 
evaluation, should be accomplished.  The 
examiner should specifically address the 
auditory thresholds in frequencies 500, 
1000, 2000, 3000, and 4000 Hertz for each 
ear, and should address the veteran's 
speech recognition scores for each ear 
using the Maryland CNC Test.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report. 

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


